Exhibit 10.1

FIRST AMENDMENT TO 15% NON-CONVERTIBLE SENIOR SECURED PROMISSORY

NOTE DUE 2020

THIS FIRST AMENDMENT TO 15% NON-CONVERTIBLE SENIOR SECURED PROMISSORY NOTE DUE
2020 (this “Amendment”) is dated as of December 31, 2015 (the “Amendment Date”),
and is executed by and among HARVEST NATURAL RESOURCES, INC., a Delaware
corporation (the “Company”), and CT ENERGY HOLDING SRL, a Barbados society
(“Holder”).

R E C I T A L S:

WHEREAS, the Company executed that certain 15% Non-Convertible Senior Secured
Promissory Note due 2020, dated June 19, 2015, to the Holder, in the original
principal amount of $25,225,000, a copy of which is attached hereto as Exhibit A
(the “Original Note”).

WHEREAS, the Holder and the Company desire to amend the Original Notes as set
forth herein, so as to increase the original principal amount thereof to reflect
a loan back to the Company of $858,341, which is the accrued unpaid interest to
be paid by the Company to the Holder on or about January 4, 2016 (being the
first Business Day of January in 2016).

NOW, THEREFORE, for good and valuable consideration hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Original Note as amended
hereby.

SECTION 2. AMENDMENTS TO THE ORIGINAL NOTE

Section 2.1 Amendments to Principal Amount. The Original Note is hereby amended,
effective as of January 1, 2016, as follows: (i) wherever “US$25,225,000”
appears in the Original Note, hereafter such amount shall instead be replaced by
“US$26,083,341”; (ii) wherever “$25,200,000.00” appears in the Original Note,
hereafter such amount shall instead be replaced by “$26,083,341.00”, and
(iii) wherever references to “TWENTY-FIVE MILLION TWO HUNDRED THOUSAND AND
00/100 DOLLARS” appears in the Original Note, hereafter such amount shall be
replaced by “TWENTY-SIX MILLION EIGHTY-THREE THOUSAND THREE HUNDRED AND
FORTY-ONE AND 00/100 DOLLARS”.

SECTION 3. CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent (except and to
the extent that any such condition precedent shall have been waived by the
Company and the Holder in writing):

(a) The Holder shall have received this Amendment as executed by each of the
parties hereto.



--------------------------------------------------------------------------------

SECTION 4. MISCELLANEOUS

Section 4.1 Representations and Warranties.

(a) The Company hereby represents and warrants to the Holder that (a) no Event
of Default has occurred and is continuing (after giving effect to this
Amendment), (b) the Company has all requisite corporate power and authority to
execute and deliver this Amendment, and (c) the execution and delivery of this
Amendment by the Company has been duly authorized by all necessary corporate
action, and does not and will not violate or result in any breach or
contravention by the Company or its Subsidiaries of the Purchase Agreement or
any Applicable Law.

(b) The Holder hereby represents and warrants to the Company that (a) the Holder
has all requisite corporate power and authority to execute and deliver this
Amendment, and (b) the execution and delivery of this Amendment by the Holder
has been duly authorized by all necessary corporate action, and does not and
will not violate or result in any breach or contravention by Holder of the
Purchase Agreement or any Applicable Law.

Section 4.2 Ratifications. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Original Note, the Security
Agreement, the Purchase Agreement and other documents and agreements executed in
connection therewith are ratified and confirmed and shall continue in full force
and effect. The parties hereto agree that the Original Note as amended hereby,
the Purchase Agreement, the Security Agreement and other documents and
agreements executed in connection therewith shall continue to be legal, valid,
binding and enforceable in accordance with their terms except as enforceability
may be limited by applicable bankruptcy, insolvency, moratorium and similar
laws, and general principles of equity (whether enforcement is sought by
proceedings in equity or at law).

Section 4.3 Reference to the Original Note. Each of the Purchase Agreement, the
Security Agreement and any and all other agreements, documents or instruments
now or hereafter executed and/or delivered pursuant to the terms hereof or
pursuant to the terms of the Purchase Agreement or the Security Agreement as
amended hereby, is hereby amended so that any reference in any of the foregoing
to the Original Note shall hereafter mean a reference to the Original Note as
amended hereby.

Section 4.4 Effect of Amendment. The Company hereby (a) agrees that this
Amendment shall not limit or diminish the obligations of the Company or any
other obligor under or with respect to the Purchase Agreement, the Security
Agreement or the Original Note as amended hereby, and (b) reaffirms all of its
obligations under the Purchase Agreement as amended hereby, the Security
Agreement and each of the other documents executed in connection with the
foregoing.

Section 4.5 Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which is as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 4.6 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANOTHER
LAW.

 

2



--------------------------------------------------------------------------------

Section 4.7 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Company and the Holder and their respective
successors and permitted assigns.

Section 4.8 Counterparts; Electronic Signatures. This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Executed counterparts of a signature page to
this Amendment may be delivered by facsimile or electronic messaging system, and
if so delivered shall have the same force and effect as manually signed
originals for all purposes.

Section 4.9 Headings. The headings, subheadings and captions used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

COMPANY: HARVEST NATURAL RESOURCES, INC. By:    /s/ Keith L.
Head                         Print Name:    Keith L. Head Print Title:    Vice
President and General Counsel

 

Signature Page to Amendment to Original Note



--------------------------------------------------------------------------------

CT ENERGY HOLDING SRL By:    /s/ Raul Herrera                            
Print Name:    Raul Herrera Print Title:    Attorney in fact

 

Signature Page to Amendment to Original Note